Name: COMMISSION REGULATION (EC) No 3452/93 of 16 December 1993 fixing the intervention thresholds for oranges, mandarins, satsumas and clementines for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production
 Date Published: nan

 No L 316/10 Official Journal of the European Communities 17. 12. 93 COMMISSION REGULATION (EC) No 3452/93 of 16 December 1993 fixing the intervention thresholds for oranges, mandarins, satsumas and Clementines for the 1993/94 marketing year marketing years for which data are available ; whereas, however, pursuant to Article 9 of the abovementioned Regulation (EC) No 3119/93, the quantities of mandarins and Clementines delivered for processing under that Regulation are to be treated as production intended to be consumed fresh for the purposes of fixing the interven ­ tion thresholds for those products ; whereas the threshold for satsumas thus calculated must be increased by a quan ­ tity equal to the average quantity of satsumas in respect of which financial compensation was paid during the 1989/90 to 1991 /92 marketing years inclusive ; Whereas the intervention thresholds for the products in question should be fixed for the 1993/94 marketing year in accordance with the abovementioned provisions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The intervention thresholds for oranges, mandarins, satsumas and Clementines for the 1993/94 marketing year shall be as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Articles 16a (5) and Article 16b (4) thereof, Having regard to Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, for peaches, lemons and oranges, the rules for applying Article 1 6b of Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables (3), as last amended by Regulation (EEC) No 1623/91 (4), and in particular Article 1 (3) thereof, Whereas, pursuant to Article 1 ( 1 ) of Regulation (EEC) No 2240/88, the intervention threshold for oranges is to be equal, as from the 1991 /92 marketing year, to 10 % of the average production intended to be consumed fresh in the last five marketing years for which data are available ; whereas, however, pursuant to Article 9 of Council Regu ­ lation (EC) No 3119/93 of 8 November 1993 laying down special measures to encourage the processing of certain citrus fruits (*), the threshold for oranges thus calculated must be increased by a quantity equal to the average quantity of oranges in respect of which financial compen ­ sation was paid during the 1984/85 to 1988/89 marketing years inclusive ; Whereas, pursuant to Article 16a (2) of Regulation (EEC) No 1035/72, the intervention thresholds for mandarins, satsumas and Clementines are to be equal, as from the 1991 /92 marketing year, to 10 % of the average produc ­ tion intended to be consumed fresh in the last five  oranges :  mandarins :  satsumas :  Clementines : 1 190 000 tonnes 34 400 tonnes 178 000 tonnes 122 900 tonnes. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 69, 20. 3 . 1993, p. 7. V) OJ No L 198 , 26. 7. 1988 , p. 9 . (4) OJ No L 150, 15. 6. 1991 , p . 8 . n OJ No L 279, 12. 11 . 1993, p . 17.